OFFICE              OF THE ATTORNEY                                             GENERAL                    OF TEXAS
                                                                                              AUSTIN




                    IQ.‘. 060. A. Hlght
                    Chief Aoaountant
                    Board of Oounty and Dlstrlot                                                           Iso84 In
                    Auatin, Texas

                    Dear Sirr
                                                                                                                                                                     V
                                                                                                                                         Boar& or County
                                                                                                                                         oI$d;;t;dny  )
                                                                                                                                          I) 0r t&tL
                                                                                                                                       trlot #18 l  llglble
                                                                                                                                       on on authority      0r
                                                                                                                                       rdsr entered     by the
                                                                                                                                       ommlrrlon January

                                                                                                                                your     letter                      0r   ;~anu~~                   87,
                                                                                                                                     roqu*,rtlng                     our opinion                     a~
                                                                                                                           *pm tuao order the road
                                                                                                                           tone County, een be pad8
                                                                                                                            fundr sllooated    to the
                                                                                                                            fndrbtadmrr     ror the ra-

                                                                              County Boa& Dlrtrlot                                         No. 18 leeuoil
                                                                          5&s Bond* date4                                        July    15,           1919 ana
                                                                    d proaeedr                      in the                       aonetruotlon                         of a
                                                                    art to Ben Hur, to Ckror8be0k. After
                                 the oompletlon    of the road various lntararted
                                 group8 appeared barore the Highway Corrmlrllloa
                                 rr0a1 .rhe to time   in an 0rr0rt  to ham th0 road
                                 de8lglutrd.        *
                                        *On Augu8tl4,                                    1933        the Highmy                            Comml8don p68-
                                     WI the fOilOWing                                   &!bUtO             NO.             7997 I




..---   . . . . .1....-.*a-..   a.   *^.”   ““ycl~,,l”    . .   .   n .“.“.    ycy”.,     ^“,“,^”    ..”   . . . .   .““.“““^“““y”         .”   _^“.   .““^“..“-..         -   -*.--*   .--.--..-
Mr. Gee. A. Bight,     page #2




                        State    Hi&way   Ho. 164

         WAuRuat 14, 1933 - Ulnuta 7991                In MoLennan
     and hneatono        Countlea it la ordered by tha aom-
     miaalon that      applioatlon       ror daafgnatfon     rmm
     Oroeabeok to Mart be granted on oondltion                that
     oountlea     affected    will    furnish    not leas than loo*
     right-of-way       on looatlon      to be approved by tha
     State Highway Engineer,            and on further    condition
     that MoLennan County will             oonatruot,   at its own
     coat, on the approved looatlon,              a 20’ road rrom
     Hy.#6 to the Limeatone County line,               and with tha
     further    understanding       that the Hwy. Dept. will
     make the looatlon        to Oroesbaok but will not oon-
     atruat aaid road until funds are availabla.

         “‘In oomplianoe with the above Minute, the en-
     gineering   ataff or tha Hw. Dept. looataa     a road
     rrom Mart to Groesbeok on an entirely      new looa-
     tlon and requested    the County to furnish   deed8
     to the right-of-way,     whfoh they did, end the High-
     way Dept. prooeaded wlth the oonatruotlon      or the
     base and drainage    etruoturss.
          *i7’ollowing the anaotmant or House Bill      688 Lime-
     atone County riled      e olEilm ror expense lnourred     in
     the aonatruotlon      of the old looatlon    which ran rrom
     Mart to Ben Hur, to Oroaabaok.          This olaim uaa da-
     riled on the grounds that the old looatlon         waa not
     a designated      Highway.   The County than aeoured
     letters      from Mr. D. K. Martin end Ur. John Wood,
     members or the Highway Commlasion at the tlma
     Minute No. 7997 was paaaed,        (ooplea attached),
     and other supporting       data whloh they presentad
     to the Highway Commiaalon in the applloetlon          for
     a Nuno Pro Tuno order.
          *On January 13, 1941 applloatlon    for Nun0 Pro
      ‘pun0 order waa heard and the following     order was
      paaaed aa 0r that   date:
Mr. 000.   A. Right,   page 83




         ” lWITEXEAS,Honorable Carl Cannon, County Judge,
     Limestone  County, Soott Reed, 2. L. Connally,    end
     Wesa Popejog, ‘County Ooxnlasloner,    Preolnot No. 3,
     Llnestone County, appearing    in behalf  of Llmeetoru
     County, represent   to this Cornmlaalon that on August
     14, 1933, the old road rxtendlng    rrom Kart to GWa-
     beok rle Ben Hut in Llmeatone County, was by Klnuta
     No. 7997 designated   as e highway on the road 8Jrstam
     or the State1 and
         * WHEREAS,It la further   represents&   to this Com-
     mlaalon that direction,  warning,   and other signs.:             ”
     and amrkara wera ereoted and maintained     upon the
     said highway by the Nlghwey Departmant; and
         * WRZ%AS, in a letter  rrom Honorable John Wood,
     Chairman or ths Hlgbway Commlaalon la 1933, to Hon-
     orable Carl Cannon, dated June 21, 1940, Kr. Xood
     states t&it it was hla lntantion   end the t ho felt
     sure it was the intention  or all Llembera or the
     Highway Commlaalon to d68lgnata   the old mad rmm
     Mart to Grocabeok via Ben Hur at the tlma Allnute
      No. 7997 was parsed;       and
         * WHEREAS Honorable D. iC. Kartln who was a r*mbar
     or ths @al& ~oxulaalon et that time, l&a letter     to
     Honorable W.A,Keellng,   dated Cotober 21, 1940, stated
     that in the passage or Llinute Nor 7997 on AUuguSt 14,
     1933, it waa hi8 intention    that the old road rrom
     Mart to Groesbeok via Ban Hur be da@lgnatOd es a
     state Highway; and
          ” -yiiE;mAs, it rurthar appears that Unute No. 7997,
      parsed by the Comutlaslon on Au&uSt 14, 1933, mar hare
      been oonatrued by the Highway Departsmnt to bs tha
      designation     of a new highmy  on a new looatlon    between
      &art and Grossbeck and not as a deslgnatlon        Or the then
      axlatlng    road; and
                                                                         409




Yrr Gao. A. Bight,   pegs   #4




         a WEFXAS, alno 8 such time the        right a or no
     other part108 hare lntsrrsnad;
         * TEEREFORE, to oorraot    auoh error so that
     the reoorde of this body my olcarly      reflect  the
     truth or the matters   lnrolr8d;
         )1 IT IS ORDERrsD  TFiAT it was the d8olarad ln-
     tentlon    and purpose of the Commlaslon as then
     constituted,    by the piaaage or Ulnute No. 7997
     on August 14, 1933, to d88lgnatO tha old road
     from Xart to Groeabeok vie Ben Hur as a pnrt of
     the State Highway System;
         w BE IT FURTXUi CiRDERED    THAT Such intention
     or dealgnatlon     or auoh mad by the passage or
     yinuta No. 7997, and this order deolarlng          auoh
     intention,    ba entered upon the minutsa ci this
     Commission,     nuno pro tuna, as of AuguSt 14, 1933,
     end es so enterad shall      be as erfaotlvs    aa it
     thla olerlrloatlon     end expreaalon    of intention
     had actually     been enterad on Nob mlnutea on the
     data lsst    mentlonrd abora.
         * I, Ii. L. Wlglnton,  Seoratary   oi the State
     Highway Comlealon     of Texas do hereby oartlfy
      that the above aad rorrgolng      la a true and oor-
     raot oopy or Unute:’ parsed on January 13, 1941,
     as the same appsara or record in the r8oozda or
     Orrlalal   Mnutea or the Stata Highway Comlaalon
     of Tfgxaa.
         c Witness my hand end orflolal         real   thlr   14th
      day or Januery, 1941.
                                 (signed)   M.L.Wlglnton,Seoretary
                                            Texas Highway COsarA88lOn’
                                                                         410



Mr. Gee. A. Hi&t,     page 85




           * Pleaseadvise   this Board whether or not under
     the pxuvlalona    of House Bill 688 and the authority
     or the above Nuno Pro Tuna order LlmStona      County
     Road Dlstrlot   No. 18 Bonds dated July lb, 1919 are
     rllglble   ror participation.*

          The authorities     of this jurlsdlotlon    end those or
other States     present   a solid  rront 0r uniformity   as to the
orfiae or a nuno pro tuna order.          Of oourae the authorltlaa
hereinaSter     olted refer to oourts,     but we know or no raaaon
why the spplloatlon       to oourta should be any more reatrlotad
than to boards or oommlaalona created by statute.            In the
lnatant   nattcr we think the rules and authorltlea         goorornlng
the ofSloe    OS a nuno pro tuna order are equally       as epplloabla
to the Highrmy Comtulaalon as to the judlolary.

         Literally,                        now for then.
                    “nun0 pro tuna* means m-m             Its
orfloe  is not to make an order now ror then but to enter now
ror then an order Fravloualy m&e.    In the case of Gulf Colo-
rado E Santa Fe Ry. CO., v. Rarity, 285 S. K. 296, the oourt
Sal&t
          “An entry *nun0 pro tuna’ preauppoaaa       a
      judgment actually  rendered  by the oourt      but
      not 8ntsrad by the clerk.’
         A nuno pro tuna entry 1s one nade now of something
whloh was aotually   previously    done, to have effeot     es of the
rormbr tlata . Its orrloe    la not to supply omlttad aotlon by
the oourt but to supply an omission sotually          had but omitted
through inadvertence   or mistake.      The following    oaaea Unl-
iormly announce thio principle:       Perkim     Y. Hay@erd, 31 K.E.
6701 Sern v, Sample, 206 N. $7, 832; Marker Y. Glllam,         196
Pao. 126; Cannon Y. Oklahoma Engraving k Printing          CO., 249
Pao. 300.

           A nun0 pro tune entry oan only be ma8 upon ma-08
f~nl@hed     by the papers end filed. ln the oeu88, or 8omethltU.X
                                                                      >.-

.
                                                                            411



    Mr.   Gee.    A.   Hi&d,          pge   #4




    or reaord, or in the minute book or judgecn dooket, na a
    be810 to emend by.  The rteno~apher*a  notcr or prooeedlngr
    in an aotion 40 not constitute a paper on file   in       the oau8e
    which oan be mad6 the bar18 or an amendment or a         judgw?mt
    nun0 pro tuno.   See cam of Beoher v* Deu8e1, 49         S. c'. 34Sr
    &fKE E Ry. Co, tr HOl8OhLeg, 45 8. W. 1lOl;~Young         7. Young,
    45 s.      W. 1014.

            In the recent oaee of Arrlngton   et al '1. EoDenlel
    et al., B5 S. W. (Bd) 295, by the COlCIEiB8iOll of Appeal8,  Seo-
    tion A, oplnlon adopted by the Suprbme Court of the State of
    Tax88,     we   find       this    statement:

                  WAnune pro tuno order attempting   to oorreot
              or amend a judiolsl   ni8take and not a mere olerl-
              oal error or mi8take in entry of Judgment would
              br unauthorltid   and beyond power oi court to
              enter.a
             This 8ame prlnolple rinds approval  in the Oe8e8 or
    Burnri4e t* Wand, 71 S. ii. 557; Wllmerrblng V. Corbla Banking
    co. ) es so. 440.
             The purpoee of a nuno pro tuna entry or order an4
    it8 only legltlmate    rumti0n i8 to oorrsotly  etldenoe   UpOn
    the reoord ot the eeurt a judgment,    deoree or order eotually
    made by it,   but Milch ror come reaeon ha8 not been intered
    of reoord at the proper time.    The Blnmgan Brown Compenp V.
    ;;ybar,   19Z 9. W, e44, and tfueginr v. Johnrton,    4 8. W. (S4)
          .

              A oarerul  etudg 0r the aotlon    0r the Hlghwaf Coamlr-
    8ibn On AUgU8t 14, 1933, wherein ihUt         87997 w88 adopted an4
    the rtepr taken pursuent     to that b;lnute, when taken in o~~eo-
    tion with the notion of the Highway Comciaaion on January 13,
    1941, wherein said nuno pro tuna order was adopted,       leed8 U8
    to the oonoluelon    that laid order 18 an attrmpt to oorreot
    or omen4 Mnute 87997, adbpted on duguust 14, 1933, and under
    the authority    ot the oe8e above quoted, Arrlngton    et al to
    &oDenlel,    es S. W. (e4) 895, 8uoh order would be lnerreotlre
    to aaooqli8h     it8 objeot.
.




    Xr. Gee. A. Hlght,      page #O




            Your attention i8 direoted to that portion               of th8
    nun0 pro two order whloh reta a8 rOlhW8l
              *ft le ordered tbt    it wae the declared   In-
          tention   end purpoee Or the Commle8lon (I8 then
          OOn8tltuttd   bg the passage  cb Mnute #7997 on
          August 14, 1933, to designate    the old road tmm
          Mart to Oroesbeck via Ben Hur as a prt       or the
          State Hlghwag Sgstem;m
              We do not think the above quote4 portion or 8al4
    nun0 pro tuna order aurrlolent       to teke it out or the above
    olted authorities.     It oleerly    appears from a readlna     or
    tinUte   17997, eitd the letter8    of the lOrmr Comls8loner8,
    that   at the beat they only intended       to derrignate said roe4
    a8 a State Highway, but there 18 no finding          to the erfeot
    t&t Bald road aotuellg       was deelgnated    end t&it through
    error the Wnute did not BO rerleot.

               The rtepr teken by the englnbsrlng            8tarr or the High-
    rray Departmnt     pursuant to Mnute #799'P, a8 well e8 thO8e
    taken by the county in furnishing            deed8 to the right-of-way
    ,on en entirely    different    looatlon     Ieem plainly     oppO8e4 to the
    oonolurrlon that Minute .#7997 dl4 not repreeent              the jud@nent
    end order or the Coacnl88lon et thet time.              An enomelou8 8ltue-
    tion would have been presented           had the Coinmlraion dt8i&!ltttd
    the road from Gfleebeok tla Ben HUr to Mert a8 a State Blgh-
    my, and then prooeede& to expend large               8uum of money on
    another looetlon      in oonatruoting       a bare and drelneqe       8taO-
     ture rollowlnd    the oounty'8      ruanlshlng    to the State de448 to
     the right-of-war     on the new looetion.         The action     of the county
     in rurnlehlng    the deeds to the right-or-way           on the looatlon
     seleoted   and approved by the State Highway Engineer pur8uent
     to V.nute #7997 justlrles        the aonoluelon      thet the oounty lnter-
     preted thin order of the iiighwey Commlaslon to menn nothing
    nmre nor lees than that the highway whioh they had sought wall
     to be the one conatruoted        on right-of-way      furnished     by it.   fn
     Other worda, we must aonolude that the order entered by the
     COEUd88iOn - that la, Minute #7997 - oleerly               reprerented     the
      judgment or the comnl88lon        at that    time snd that     an lnt6ntlon
     to have done otherwise      oennot oonetitute        the bael8 Of an arand-
     ment to be entered      et this time nun0 pro tune.
* -
                                                                                        413



      kr.   Geo. A. Bight,    page #g




                Replying   to your quesltion,   we sdvlae     that In our
      opinion Limestone     County Road Dlsttriot    #18 bond8, dated
      July 13, 1919, the prooeed8 or vhloh were expended in the
      ootmtruotlon    or the old ma4 running from Groerrbeok Yie
      Ben Bur to Lart are not eligible        ior pertlol~tlon      in the
      fun48 eoorulng     to the Bcmrd of County and Dlstrlot        Road
      Indebtednear,    under the prorlrlonr      of H. 8. 488.     Of oour8e
      we reaoh tblr oonolusloa     by reelon of our determination         that
      the nuno pro tuna order entered by the Highrmg Commleelon on
      January 13, 1941, 18 inefrectuel        and oannot legally      eaoom-
      pll8h en amendment of Einute #7997 adopted by the Highway
      Commi88lon on August 14, 1933.
                Your attention    18 relrpeotfully    dlreoted   to our opln-
      ion Nmber 0-194e,      addressed    to Mr. 0. A. Hlght, Chief AO-
      oountant,   Board cf County and Dl8trlot        Roe4 Indebtedne88,
      wherein it we8 oonaluded that no road oould becom a pert
      or the State Highwey System until          sme hRd betn formlly
      taken over for malntemnoe        purposee by the Highwar Depart-
      ment, and t&et until      suoh event the Boerd was not euthor-
      lae4 to make the bon48 Ireus          thereror  ellglble   ror pertl-
      olpetlon   in the funde eoorulng       to the Bomb.      AOOOrdlngl~,
      it mu8t be eel6 that even e8eumlng the nun0 pro tuna order
      above mentioned     oould effeotlvely      amend the prlglnel   tinute8,
      the Board would be under the duty to eeoertefn the date OB
      whloh euch road of-flolnlly       end formally    beoene e part of the
      State Alghvay System before the bond8 could be mde ellglblo
      for partlclpatlon,      under the term8 of H, B. 400.
                  Truetlng   that   the   loregodng    fully   anewem      your   ln-
       qulry,    we are

                                                          Very truly      your8
                APPROVEOm 26, 1941
                                                      A?T@RNP
                                                            Y o;:XLF4L CT TEXAS

      1
                ATTORNEY
                       GENERALOF TEXAS
                                                               Clarenoe     E. Crowe